United States Court of Appeals
                      For the First Circuit



No. 08-1521

                  CENTENNIAL INSURANCE COMPANY,

                      Plaintiff, Appellant,

                                v.

                        ROBERT PATTERSON,

                       Defendant, Appellee.



                           ERRATA SHEET


     The opinion of this Court issued on April 23, 2009, is amended
as follows:

     On p. 6, lines 12-15: Replace sentence beginning with
"At that point in time . . ." with the following:

     "At that point in time, Dr. Patterson had already
     incurred costs defending himself in the underlying Murphy
     action, and in connection with establishing Centennial's
     duty to defend in the instant suit."